DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 7, and 11   have been considered and are addressed in the new rejection stated below. 


 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zbinden (US 2020/0292769).
With regard to claim 1, figure 8B and 9A of Zbinden disclose an optical component 34 configured to be mounted on a circuit board 24 having an electric circuit component mounted 22 thereon, comprising: a casing 60 made of a ceramic electrical insulator (“thermally conductive body 60 can be electrically insulative and non-metallic, such as a ceramic”, par [0125]) and having an electric interconnect 38 formed therein, and a cavity 66; a photonic circuit device 56 provided in the cavity 66 and having an optical element 56 that carries out electric (“receiver of the optical transceiver 20 receives optical input signals from respective optical input fibers, converts the optical input signals to electrical output signals”, par [0078]) or electric to optical conversion, connected to the electric interconnect 38 formed in the casing 60, and electrically connected 44 to the electric circuit component 22 mounted on the circuit board 24; a lid 72 configured to cover the cavity 66; and protruding electrodes 38 provided along an outer periphery of the cavity 66 of the casing 60, wherein a first linear expansion coefficient (“ceramic”, par [0125]) of the casing 60 is smaller than a second linear expansion coefficient of the circuit board 24, and a third linear expansion coefficient of the lid 72 is greater than the second linear expansion coefficient of the circuit board 24, wherein the photonic circuit device 56 is provided in the cavity 66 such that a photonic circuit 56 formed on the photonic circuit device 56 faces the lid 72 and is covered with the lid 72.
With regard to claim 2, figures 8B and 9A of Zbinden discloses an overall linear expansion coefficient of a combination of the casing 60 and the lid 72 is balanced with the second linear expansion coefficient of the circuit board 24.
With regard to claim 6, figures 8B and 9A of Zbinden discloses a bottom surface of the casing 60 opposite to the lid 72 is a heat dissipating surface (“thermally conductive body 60”, par [0123]).
With regard to claim 9, figures 8B and 9A of Zbinden discloses that the casing 60 has an electric interconnect 38 formed in the casing60, and wherein at least a part of the protruding electrodes 38 is connected to the photonic circuit device 56 through the electric interconnect 38.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zbinden (US 2020/0292769) in view of Robinson et al. (US 5,952,719) (“Robinson”).
With regard to claim 3, Zbinden does not disclose a position of an outer surface of the lid opposite to the cavity is aligned with a distal end of the protruding electrodes in a height direction.
However, figure 4 of Robinson discloses a position of an outer surface of the lid 52 opposite to the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed) is aligned with a distal end of the protruding electrodes (bottom of solder balls 36) in a height direction.
Therefore, it would have been obvious to one of ordinary skill in the art to connect the transceiver housing of Zbinden with the printed circuit board using solder balls as taught of Robinson in order to connect the electronic package to the printed circuit board.  See col. 1ll. 25 of Robinson. 
With regard to claim 4, Zbinden does not disclose a position of an outer surface of the lid opposite to the cavity is lower than a distal end of the protruding electrode in a height direction.
However, figure 3 of Robinson discloses a position of an outer surface of the lid 26 opposite to the cavity is lower (closer to the cavity) than a distal end of the protruding electrode 34 in a height direction (direction from cavity to electrode).
Therefore, it would have been obvious to one of ordinary skill in the art to form the lid of Zbinden with the lid of Robinson with the cover of figure 3 of Robinson in order to protect the semiconductor device. See col. 3 ll. 21-23 of Robinson. 
With regard to claim 5, Zbinden does not disclose that an outer surface of the lid opposite to the cavity is provided with surface treatment that enables soldering.
However, figure 4 of Robinson discloses an outer surface of the lid 52 opposite to the cavity (cavity in central portion of first horizontal portion 44 in which semiconductor device 20 is disposed) is provided with surface treatment that enables soldering (“solder” col. 4 ll. 56).
Therefore, it would have been obvious to one of ordinary skill in the art to form the lid of Zbinden with the bonded to the to printed circuit board as taught in Robinson in order to reduce the bending moment.  See col. 4 ll. 51-52 of Robinson. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zbinden (US 2020/02927969) in view of Son et al. (US 2016/0315040) (“Son”).
With regard to claim 7, Zbinden discloses an optical component 34 configured to be mounted on a circuit board 24 having an electric circuit component 22 mounted thereon, comprising: a casing 60 made of a ceramic (“ceramic”, par [0125]) electrical insulator and having an electric interconnect 38 formed therein, and a cavity 66; a photonic circuit device 56 provided in the cavity 66 and having an optical element 56 that carries out electric (“receiver of the optical transceiver 20 receives optical input signals from respective optical input fibers, converts the optical input signals to electrical output signals”, par [0078]) or electric to optical conversion, connected to the electric interconnect 38 formed in the casing 60, and electrically connected to the electric circuit component 22 mounted on the circuit board 24; a lid 72 configured to cover the cavity 66; and protruding electrodes 38 provided along an outer periphery of the cavity 66 of the casing, wherein a first linear expansion coefficient (“ceramic”, par [0125]) of the casing 60 is smaller than a second linear expansion coefficient of the circuit board 24, and a third linear expansion coefficient of the lid 72 is greater than the second linear expansion coefficient of the circuit board 24. 
Zbinden does not disclose that the protruding electrodes are solder balls with a Ni-coated resin core or copper core, the Ni-coated resin core or copper core being coated with an Sn/Ag film or a SAC plating film.
However, Son discloses that the protruding electrodes are solder balls with a Ni-coated resin core or copper core (“copper core”, par [0138]), the Ni-coated resin core or copper core being coated with an Sn/Ag film or a SAC plating film (“plating layer including (Sn)-(3% Ag)-(0.5% Cu)(hereinafter referred to as SAC)”, par [0138]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electrical connectors of Zbinden with the solder balls as taught in Son in order to provide a semiconductor package having high bonding strength and high degree of precision.  See par [0163] of Son. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zbinden (US 2020/02927969) in view of Lin et al. (US 2006/0291029) (“Lin”). 
With regard to claim 8, Zbinden do not disclose a diameter of the protruding electrodes is 200 um to 250 um.
However, figure 16 of Lin discloses a diameter (“solder ball diameter < 2500 um”, par [0077]) of the protruding electrodes is 200 um (“200 um”, par [0077]) to 250 um (“solder ball diameter < 2500 um”, par [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electrical connectors of Zbinden with the diameter of Lin in order to provide a particular type contact structure.  See par [0066] of Lin. 

Claims 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2010/0006784) (“Mack”). 
With regard to claim 11, figure 6A of Mack discloses that an optical module (“light source assembly”, par [0153]) comprising: a circuit board (“circuit board”, par [0155]) and an optical component flip-chip (ceramic BGA package bump-bonded to circuit board) mounted on the circuit board (“circuit board”, par [0155]), having a casing (ceramic BGA package) made of a ceramic electrical insulator (ceramic BGA package) and having an electric interconnect (interconnect in ceramic BGA package) formed therein, and a cavity (“Cavity Down”, fig. 6A), a photonic circuit device (“silicon optical bench-type package”, par [0153]) provided in the cavity (“Cavity Down”, fig. 6A) and having an optical element (“edge-emitting laser diode”, par [0153]) that carries out electric or electric to optical conversion (“edge-emitting laser diode”, par [0153]), connected to the electric interconnect (interconnect in ceramic BGA package) formed in the casing (ceramic BGA package), a lid (lid on ceramic BGA package) configured to cover the cavity (cavity in ceramic BGA package), and protruding electrodes (bumps under ceramic BGA package) provided along an outer periphery of the cavity (“Cavity Down”, fig. 6A) of the casing, wherein a first linear expansion coefficient of the casing (ceramic) is smaller than a second linear expansion coefficient of the circuit board (circuit board), and a third linear expansion coefficient of the lid (lid over ceramic BGA package) is greater than the second linear expansion coefficient of the circuit board (circuit board under ceramic BGA package, wherein the photonic circuit device (“silicon optical bench-type package”, par [0153]) is provided in the cavity (cavity of ceramic BGA package) such that a photonic circuit (“silicon optical bench-type package”, par [0153]) formed on the photonic circuit device (“silicon optical bench-type package”, par [0153]) faces the lid (lid covering cavity of ceramic BGA package) and is covered with the lid (lid covering cavity of ceramic BGA package). 
Figure 6A of Mack does not disclose the circuit board having an electric circuit component mounted thereon; and electrically connected to the electric circuit component mounted on the circuit board. 
However, figure 27(1) of Mack discloses the circuit board (“printed circuit board”, par [0181]) having an electric circuit component (“CMOS chip package”, par [0181]) mounted thereon; and electrically connected to the electric circuit component (“CMOS chip package”, par [0181]) mounted on the circuit board (“printed circuit board”, par [0181]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the light source assembly of figure 6A of Mack with the CMOS chip package and laser diode in separate housing as taught in figure 27(1) of Mack in order to provide external integration for coupling light into a CMOS photonic chip.  See par [0181] of Mack. 
With regard to claim 15, figure 6A of Mack disclose that the photonic circuit device (“silicon optical bench-type package”, par [0153]) has at least one of an optical to electric converter circuit and an electric to optical converter circuit (“edge-emitting laser diode”, par [0153]), and wherein the optical component (ceramic BGA package bump-bonded to circuit board) 
Figure 6A of Mack does not disclose that the optical component is mounted together with an electric circuit component on the circuit board.
However, figure 27 of Mack disclose that the optical component (laser diode) is mounted together with an electric circuit component (CMOS chip package) on the circuit board (PCB).
Therefore, it would have been obvious to one of ordinary skill in the art to form the light source assembly of figure 6A of Mack with the CMOS chip package and laser diode in separate housing as taught in figure 27(1) of Mack in order to provide external integration for coupling light into a CMOS photonic chip.  See par [0181] of Mack. 
With regard to claim 16, figures 1D and 6A of Mack discloses an optical connector 145 configured to connect the optical component to an external fiber optic cable 145; and an electrical connector (bump) configured to connect the electric circuit component (CMOS chip) to an external apparatus.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mack et al. (US 2010/0006784) (“Mack”) in view of Robinson et al. (US 5,952,719) (“Robinson”). 
With regard to claim 12, figure 6A of Mack discloses that the circuit board (“printed circuit board”, par [0181]) has an array of connection electrodes connected to the protruding electrodes (bump under ceramic BGA package) of the optical component (“light source assembly”, par [0153]). 
Mack does not disclose a bonding layer provided inside the array of the connection electrodes, and wherein the lid is fixed to the bonding layer.
However, figure 4 of Robinson disclose a bonding layer 54 provided inside the array of the connection electrodes 34, and 30 wherein the lid 52 is fixed to the bonding layer 54.
Therefore, it would have been obvious to one of ordinary skill in the art to form the lid of Mack bonded to the printed circuit board as taught in Robinson in order to reduce the bending moment.  See col. 4 ll. 50-52 of Robinson. 
With regard to claim 14, Mack does not disclose that the bonding layer has a same thickness as the connection electrode, and wherein a position of an outer surface of the lid of the optical component is aligned with a distal end of the protruding electrodes in a height direction.
However, figure 4 of Robinson discloses that the bonding layer has a same thickness 5 as the connection electrode 34, and wherein a position of an outer surface of the lid 52 of the component 20 is aligned with a distal end of the protruding electrodes 24 in a height direction.
Therefore, it would have been obvious to one of ordinary skill in the art to form the lid of Mack bonded to the printed circuit board as taught in Robinson in order to reduce the bending moment.  See col. 4 ll. 50-52 of Robinson. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zbinden (US 2020/0292769), Son et al. (US 2016/0315040) (“Son”), and Lin et al. (US 2006/0291029) (“Lin”). 
With regard to claim 8, Zbinden and Son do not disclose a diameter of the protruding electrodes is 200 um to 250 um.
However, figure 16 of Lin discloses a diameter (“solder ball diameter < 2500 um”, par [0077]) of the protruding electrodes is 200 um (“200 um”, par [0077]) to 250 um (“solder ball diameter < 2500 um”, par [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the electrical connectors of Zbinden with the diameter of Lin in order to provide a particular type contact structure.  See par [0066] of Lin. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             12/6/2022